Citation Nr: 1453892	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating for service-connected post-traumatic stress disorder (PTSD) in excess of 30 percent prior to October 4, 2010 and in excess of 50 percent prior to January 31, 2013.  

2. Entitlement to service connection for a substance abuse disorder secondary to service-connected PTSD.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for Hepatitis C.  

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Loreain Tolle, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1972, with service in the Republic of Vietnam from October 1970 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA).    

The Veteran provided testimony before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing has been associated with the electronic claims file. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence of record reveals that the Veteran is no longer employed full-time, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 31, 2013, the Veteran's PTSD has not been productive of total occupational and social impairment, but rather the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood due to such symptoms as neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

2. The Veteran's substance abuse disorder is related to his service-connected PTSD.

3. A July 2010 Board decision denied entitlement to service connection for Hepatitis C.  The Veteran submitted a motion for reconsideration and the motion was denied by the Board in December 2010.  Within the appellate period, the Veteran did not appeal the Board's denial to the Court. 

4. The evidence received since the July 2010 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for Hepatitis C secondary to service-connected PTSD. 

5. The Veteran's Hepatitis C infection is caused by intravenous drug use, a manifestation of his service-connected PTSD.  

6. The Veteran has been unemployable as a result of his service-connected PTSD since October 27, 2012.  


CONCLUSIONS OF LAW

1. Prior to January 31, 2013, the criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2. The Veteran's substance abuse disorder is proximately caused by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2014).

3. The July 2010 Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2014). 

4. The evidence received since the July 2010 Board decision is new and material; the service connection claim for Hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).      

5. The Veteran's Hepatitis C is proximately caused by intravenous drug use, a manifestation of his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2014).

6. The criteria for a TDIU based solely on the Veteran's service-connected PTSD, effective October 27, 2012, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Claim for PTSD

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim for a higher initial rating.  The Veteran's VA treatment records, dated through October 2012, have been associated with the claims file.  The Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  The Veteran has identified private mental health treatment and has submitted letters from this provider but has not submitted the associated treatment records.  However, the Veteran was provided the opportunity to submit additional evidence throughout the appeal and did not submit the necessary authorization form for VA to obtain such treatment records.  Moreover, during a September 2008 Board hearing before another Veterans Law Judge, the Veteran stated that the private doctor would not provide additional relevant evidence that has not already been associated with the claims file.  Thus, the Board finds that VA adjudication of the appeal may go forward without obtaining such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran was afforded VA examinations in June 2009 and October 2013.  The examination reports are adequate to determine the severity of the Veteran's PTSD as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and the extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  As such, a new examination is not warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits.  Specifically, the hearing included testimony regarding the severity of the Veteran's PTSD and the relationship of the Veteran's substance abuse to his PTSD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for a higher rating, as well as the claims for service connection.  The testimony demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claims for benefits, specifically the severity of the PTSD and the relationship between his substance abuse and his PTSD.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Evidence and Analysis 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.   

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's mental health treatment records include a diagnosis of PTSD, as well as substance abuse and other mental disorders.  As it is not clear to the Board which symptoms are separate and distinct from his PTSD symptoms, the Board finds that it is not possible in the instant case to separate the effects of the various conditions.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    
By way of background, the Veteran was granted service connection for PTSD in June 2010 and assigned a 30 percent rating effective September 2008.  The Veteran disagreed with both the assignment of the effective date and disability rating.  A February 2012 rating decision assigned an effective date of May 3, 2006 for the 30 percent rating and a March 2012 rating decision assigned a 50 percent rating effective October 4, 2010.  A November 2013 rating decision assigned a 100 percent rating effective January 31, 2013.  

The Veteran now contends that he is entitled to a higher rating prior to January 31, 2013.  The Board finds that the Veteran is entitled to a 70 percent disability rating for his service-connected PTSD prior to January 31, 2013.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total and occupational impairment prior to January 31, 2013. 

VA treatment records from 2006 to 2009 reveal that the Veteran had PTSD symptoms that ranged from moderate to severe.  A May 2006 VA treatment record described the Veteran's symptoms as "intense" and noted that the Veteran experienced sleep impairment, intermittent outburst of anger, and irritability.  An August 2006 treatment record noted a long history of "severe" depression and July 2006 and March 2008 treatment records noted "severe" PTSD symptoms.  The Veteran had a constricted affect and his GAF scores ranged from 45 to 55 from 2006 to 2009, which indicate moderate to severe symptoms.  Treatment records from this time period do not reveal suicidal or homicidal ideations.  

The Veteran testified before another Veterans Law Judge in September 2008 and provided testimony regarding his entitlement to service connection for PTSD.  He testified that his PTSD symptoms impacted his employment as he loses his temper easily.  He further testified that he has a "very scattered" relationship with his children.  

A September 2008 letter from the Veteran's private psychologist stated that the Veteran has had no significant relationships since his divorce and that although he has a relationship with his oldest daughter, their relationship has conflict.  The doctor opined that the Veteran had moderate to severe PTSD which affects his relationships and employment.  He has "limited" participation in social activity and a GAF score of 53.  

The Veteran was afforded a VA examination in June 2009.  The examiner noted that the Veteran had a GAF score of 41 and "severe" PTSD symptoms.  The Veteran reported vivid flashbacks, sleep impairment, nightmares, heightened startle response, hypervigilance, and concentration problems.  The examiner noted that the Veteran "isolates" and that he does not have meaningful relationships.  The report noted that the Veteran's speech and thought content were normal and that he was oriented to time, place, and person.  He denied homicidal and suicidal ideations.  The Veteran described his difficulty at work and his fear that he would be fired.  The examiner opined that the Veteran maintained full-time employment with "extreme difficulty."  The examiner further opined that the Veteran maintains "full independence with regard to all activities of daily living " although the Veteran appeared "moderately" disheveled.  He stated that the Veteran had occupational and social impairment with deficiencies in most areas.          

The Veteran's VA treatment records from 2010 to 2012 further reveal serious PTSD symptoms.  The Veteran's GAF score during this time ranged from 41 to 53.  A November 2010 treatment record noted "serious" problems with anxiety and panic attacks and a March 2012 treatment record noted "chronic and severe" symptoms.  An October 2010 treatment record indicated that the Veteran lost his job but secured another form of employment and an October 2011 treatment record noted that the Veteran's PTSD symptoms make it difficult for him to work.  A treatment record dated October 26, 2012, the last day of the Veteran's employment, noted that the Veteran had "severe" PTSD symptoms that make him "unable to maintain relationships both socially and vocationally."  The treatment record further noted that the Veteran's PTSD is "so severe that he is unemployed."      

The Veteran's private social worker submitted a December 2012 letter that noted that the Veteran's symptoms had adversely affected all areas of his life and that he has "difficulty" forming relationships.  His GAF score was noted to be 53.  

The Veteran's SSA records indicate marked limitations with social interaction.  The Veteran's January 2013 examination report noted that the Veteran can perform short and simple instructions and that his ability to perform "detailed" instructions is moderately limited.  It was also noted that the Veteran could sustain an ordinary routine without special supervision but that his ability to perform a normal workweek without interruptions from psychologically based symptoms was markedly limited.  His ability to interact appropriately with the general public was also noted to be markedly limited.  

He was again afforded a VA examination in October 2013 and it was noted that the Veteran's symptoms had manifested to total occupational and social impairment.  His GAF score was 39 and it was noted that the Veteran had social isolation and poor impulse control.  The examiner stated that it was "extremely difficult" for him to be in the company of other people.  The Veteran had mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran described a difficult relationship with his daughter and that his dog was his only friend.  The examiner opined that the Veteran's functioning had "deteriorated" since the last VA examination in 2009.      

During the October 2014 Board hearing, the Veteran's representative noted the severity of the manifestations of the Veteran's PTSD, to include drug use and previous arrests.  There was a reference to homicidal thoughts noted in the hearing transcript.  
 
In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have more closely approximated a 70 percent rating prior to January 31, 2013.  The competent medical evidence of record has demonstrated "severe" functional social and occupational impairment throughout the period prior to January 31, 2013.  See June 2009 VA examination report.  Moreover, VA treatment records have noted "severe" symptoms with difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships. 

However, the preponderance of the evidence is against a finding that the Veteran's symptoms manifested to total occupational and social impairment prior to January 31, 2013.  Although the October 2014 Board hearing transcript provided an indication of homicidal ideation and the August 2011 Hepatitis C questionnaire noted a past undated suicide attempt, the claims file provides no indication that the Veteran has demonstrated a persistent danger of hurting himself or others.  See VA treatment records dated March 2007, October 2007, March 2008, June 2008, September 2008, December 2010, September 2011, and March 2012.  Furthermore, the Veteran's June 2009 VA examination report, as well as the VA treatment records and letters from his private mental health providers, do not indicate any disorientation, gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  

The Board notes that the June 2009 VA examination report identified some neglect of personal appearance and hygiene, which is representative of a 70 percent rating.  The June 2009 VA examination report further noted that the Veteran maintains "full independence with regard to all activities of daily living . . ."  Thus, the Board does not find that the Veteran has demonstrated an inability to perform activities of daily living or maintenance of minimal personal hygiene sufficient to warrant a 100 percent rating prior to January 2013.  The evidence of record also indicates that the Veteran has some mild memory loss but there is no indication of severe memory loss or memory loss of names of close relatives, occupation or name.      

The Board acknowledges that the Veteran lost his job in 2012 and that he does not have a good relationship with his children.  However, the Board finds that the Veteran's difficulty in establishing and maintaining effective work and personal relationships more closely resembles a 70 percent rating rather than total occupational and social functioning prior to January 2013.  Although it is noted that the Veteran is socially isolated, the evidence of record reveals that the Veteran lives with his daughter despite a difficult relationship and that his son visited in 2011.  See VA treatment records from July 2011 and November 2011.  The Veteran's private mental health providers also noted "limited participation" in social activity, which the Board finds is not representative of total occupational and social impairment.  The Veteran's SSA records note moderate to marked limitations in occupational and social interaction, but do not provide an indication of total impairment.  Moreover, the June 2009 VA examiner stated that the Veteran has occupational and social impairment with deficiencies in most areas, which is specifically indicative of a 70 percent rating.  Additionally, the October 2013 VA examiner noted that the Veteran's symptoms were now more severe than during the June 2009 VA examination; thus, providing the indication that the Veteran's symptoms had not yet manifested to total occupational and social impairment prior to January 2013.  

As such, the Board finds that the Veteran's overall disability picture prior to January 2013 does not more closely approximate a 100 percent rating.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).       

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The severity and manifestations of the Veteran's service-connected PTSD, including his social avoidance and disturbances in mood are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  The evidence of record does not provide an indication of frequent periods of hospitalizations due to PTSD symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 

New and Material Evidence Claim

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

By way of background, the Board denied the Veteran's claim of entitlement to service connection for Hepatitis C in July 2010.  The Board stated that the Veteran more likely than not contracted Hepatitis C through intravenous drug use in service but found that entitlement to service connection for was not warranted based on the Veteran's willful misconduct.  The Veteran submitted a motion to reconsider and the Board denied the motion to reconsider in December 2010.  The Veteran did not appeal the decision to the Court.  As such, the Board's decision is final.  38 C.F.R. § 20.1100, 20.1105 (2014).    
    
The Veteran then submitted a petition to reopen his service connection claim for Hepatitis C.  He submitted additional medical opinions from his private and VA mental health providers.  The opinions contended that the Veteran's drug use in service was a symptom of his service-connected PTSD.  Such evidence is new and material as it relates to the previously unestablished fact of a nexus between the Veteran's Hepatitis C and service-connected PTSD.  Accordingly, the claim of entitlement to service connection for Hepatitis C is reopened.  38 C.F.R. § 3.156(a) (2014).  See Shade, 24 Vet. App. at 117.

Service Connection Claims

In this decision, the Board finds that entitlement to service connection for substance abuse secondary to service-connected PTSD and service connection for Hepatitis C secondary to service-connected PTSD is warranted.  As this represents a complete grant of the service connection claims, no discussion of VA's duty to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Direct service connection may be granted only when a disability was not the result of his or her abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. Although a substance abuse disability cannot be service connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

During the October 2014 Board hearing, the Veteran contended that his history of substance abuse was a symptom of his service-connected PTSD.  He further contended that he contracted Hepatitis C as a result of this PTSD-related substance abuse.  

The Veteran's VA treatment records reveal that he has a history of substance abuse, to include alcohol, cannabis, and heroin abuse.  A November 2010 medical opinion from the Veteran's private psychologist, Dr. S.E., stated that the Veteran's "drug use, including intravenous heroin, which began in Vietnam and continued upon his return to civilian life more likely [than] not was a means of self-medicating his symptoms of Posttraumatic Stress Disorder and was secondary to this diagnosis."  The Veteran also submitted a November 2010 medical opinion from his treating VA psychologist who opined that "it is more likely than not that the veteran's heroin use, which started during his tour in Vietnam . . . is also secondary to his PTSD."  A September 2008 statement from Dr. S.E. also attributes the Veteran's cannabis abuse as secondary to PTSD.  The Board finds these medical opinions to be highly probative evidence as the opinions were made by qualified medical professionals and rendered after appropriate evaluation of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, in light of the probative medical evidence of record, the Board finds that there is sufficient competent evidence of a relationship between the Veteran's documented substance abuse and his service-connected PTSD.  As the competent medical evidence adequately establishes that the Veteran's substance abuse is caused by his service-connected PTSD, the Board finds that the Veteran's substance abuse does not constitute willful misconduct and therefore, service connection for substance abuse secondary to service-connected PTSD is warranted. 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.301(a) , 3.310(a); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

As noted above, the Veteran further contends that his Hepatitis C is related to intravenous drug use and that his use of intravenous drugs is a manifestation of his service-connected PTSD.  He stated that he developed a heroin addiction while stationed in the Republic of Vietnam and continued using heroin upon return to the United States.  See February 1982 hospitalization record; September 2008 letter from Dr. S.E.  

The Veteran was diagnosed with Hepatitis C in 2004 and a June 2004 VA treatment record indicated that the "likely route of transmission is from past IV drug use."  The Veteran was afforded a September 2009 VA examination and the examiner opined that the Veteran's hepatitis C infection was "more likely than not secondary to his prior intravenous drug use."  The Board finds the VA examiner's opinion to be adequate as the examiner considered the Veteran's contentions, reviewed pertinent treatment records, and provided a rationale to support the medical conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Thus, the Board finds that the probative medical evidence of record establishes a relationship between the Veteran's Hepatitis C infection and intravenous drug use.  As the Board in this decision finds that the Veteran's history of substance abuse is secondary to his service-connected PTSD, the Board further concludes that there is sufficient competent evidence of record to find that the Veteran's Hepatitis C was proximately caused by his service-connected PTSD with substance abuse.  As such, the Veteran's substance abuse, to include his intravenous drug use, does not constitute willful misconduct and therefore, service connection for Hepatitis C secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.301(a) , 3.310(a); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

In this decision, the Board granted entitlement to a 70 percent disability rating prior to January 31, 2013 for service-connected PTSD.  As such, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal. 

The Board further notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran contends that he is unable to work due to his service-connected PTSD.  In the January 2013 Application for Increased Compensation Based on Unemployability, the Veteran asserted that his PTSD prevented him from securing or following substantially gainful occupation and that he left his last job due to his disability.  A response from the Veteran's employer revealed that the Veteran last worked on October 26, 2012 and that he lost approximately twelve to fourteen weeks of time during a twelve month period due to his disability.  The October 2013 response stated that the Veteran was "terminated numerous times and rehired because of his disability (could not handle stress of position)."  The employer further stated that the Veteran engaged in numerous fights with customers and office state and that he was terminated "for the good of the company."   

A VA treatment record, dated October 2012, stated that the Veteran is unable to maintain vocational relationships and that he is unable to be "routinely reliable and productive because of intense anxiety and anger."  The doctor further stated that his "PTSD is so severe that he is unemployed."    
 
The October 2013 VA examiner noted that the Veteran was fired from his job and opined that that the Veteran's PTSD symptoms make it "extremely" difficult for him to find and maintain employment and "it will be extremely difficult for him to maintain long sustainable employment if he were to find a job due to his symptoms of PTSD." 

The Board finds the October 2012 VA treatment record and October 2013 VA examination report to be highly probative as the evaluators conducted an appropriate evaluation of the Veteran and considered the Veteran's competent account of symptomatology.  Given the evidence regarding the severity of the Veteran's service-connected PTSD and in light of the competent medical evidence indicating the Veteran's occupational impairment due to his service-connected PTSD, the Board finds that the evidence shows he is entitled to an award of a TDIU rating, effective the day after the date of his last employment, which is October 27, 2012.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the criteria for a TDIU due solely to service-connected PTSD, effective October 27, 2012, have been met.  


ORDER

Prior to January 31, 2013, a 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  

Service Connection for a substance abuse disorder secondary to service-connected PTSD is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for Hepatitis C. 

Service connection for Hepatitis C secondary to service-connected PTSD is granted. 

Effective October 27, 2012, entitlement to a TDIU based solely on the service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


